Citation Nr: 1416855	
Decision Date: 04/15/14    Archive Date: 04/24/14

DOCKET NO.  10-00 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.

2.  Entitlement to service connection for a dental condition for compensation purposes, to include as secondary to an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from September 1967 to July 1969 and from April 1970 to April 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the VA Regional Office (RO) in Reno, Nevada.  

In March 2011, the Veteran testified at a hearing conducted before the undersigned.  A transcript of the hearing has been associated with the claims file.

The case was remanded in October 2011, October 2012 and July 2013 for further development, including verification of the Veteran's reported stressors, obtaining VA treatment records, affording the Veteran a VA examination, and providing him with notice regarding establishing his claims.  Review of the record indicates substantial compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

With respect to the Veteran's dental compensation claim, the Board notes that a claim for service connection for a dental disorder is also a claim for VA outpatient dental treatment.  See Mays v. Brown, 5 Vet. App. 302 (1993).  Although it appears that the RO has already referred the Veteran's dental treatment claim to the VA Medical Center (VAMC) of jurisdiction for initial considerations, see May 2007 letter to the Veteran, it is unclear from the record whether any action was taken by the VAMC to address that claim.  Accordingly, the issue of whether the Veteran is eligible for VA dental treatment is referred to the RO to clarify whether adjudication of that claim has already taken place, and if not, to ensure that such is accomplished.


FINDINGS OF FACT

1.  An acquired psychiatric disorder, to include PTSD and depression, was not present during service and a currently diagnosed psychiatric disorder did not develop as a result of any incident during service.

2.  The Veteran did not incur dental trauma during service.


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder, to include PTSD and depression, was not incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).

2.  The criteria for service connection for a dental condition for compensation purposes, to include as secondary to an acquired psychiatric disorder, have not been not met.  38 U.S.C.A. §§ 1110, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 4.150 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 & 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran was notified in letters dated in May 2007, December 2012, and July 2013 regarding the type of evidence necessary to establish his claims.  He was instructed how to establish service connection.  The Veteran was notified of what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  The letters notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Board acknowledges that the letters did not inform the Veteran of the July 2010 amendment to 38 C.F.R. § 3.304(f) regarding stressors related to fear of hostile military activity as directed by the Board in July 2013.  However, throughout this appeal, the Veteran has been represented and the representative specifically discussed the July 2010 amendment at the Veteran's March 2011 hearing.  Furthermore, an August 2012 supplemental statement of the case provided the Veteran with the text of the current regulation, which includes the July 2010 amendment.  In this case, the Veteran has had actual knowledge of the amendment, as demonstrated by being provided with the text of the current regulation during his appeal, the amendment being discussed at his hearing, as well as having representation throughout this appeal.  The Veteran has not argued that any error or deficiency in the accomplishment of the duty to notify has prejudiced him in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Consequently, the Board finds that the Veteran was not harmed by the failure of the notices to include information pertaining to the amendment.  

Regarding VA's duty to assist, VA obtained the Veteran's service treatment records (STRs), personnel records, post-service medical records, and also secured an examination in furtherance of his acquired psychiatric disorder claim.  A pertinent VA examination was obtained February 2014.  38 C.F.R. § 3.159(c)(4).  The VA examination obtained in this case is sufficient, as the examiner conducted a complete examination, recorded all findings considered relevant under the applicable law and regulations, and offered well supported opinions based on consideration of the full history of the disorder.  The Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination concerning the issue of service connection for an acquired psychiatric disorder adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4). 

The Board finds that a medical opinion on the question of service connection for a dental disorder is not necessary as opinions are only necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but contains:  1) competent evidence of diagnosed disability or symptoms of disability, 2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and 3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); see McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, there is insufficient evidence establishing an event, injury or disease in service.  See Duenas v. Principi, 18 Vet. App. 512 (2004).  Consequently, given the standard of the regulation, the Board finds that VA did not have a duty to assist that was unmet.

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  
Entitlement to service connection for PTSD requires medical evidence diagnosing PTSD in accordance with the Fourth Edition of the American Psychiatric Association 's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), a link, established by medical evidence, between current symptoms and an in-service stressor, and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. §§ 3.304(f); 4.125(a).  Where the claimed stressor is not related to combat, the Veteran's lay testimony, by itself, will not be enough to establish the occurrence of the alleged stressor.  Instead, the record must contain evidence that corroborates the Veteran's account as to the occurrence of the claimed stressor.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), (f) (2013); Cohen v. Brown, 10 Vet. App. 128 (1997).  

During the course of the appeal, VA amended 38 C.F.R. § 3.304(f) by liberalizing, the evidentiary standard for establishing the in-service stressor required for PTSD claims when such stressor is related to a fear of hostile military or terrorist activity.  Specifically, if a stressor claimed by a veteran is related to the veteran's "fear of hostile military or terrorist activity" and a VA or VA-contracted psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor so long as there is not clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service.  For purposes of this section, "fear of hostile military or terrorist activity" means that "a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, . . . and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror."  38 C.F.R. § 3.304(f)(3).

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

	1.  Acquired Psychiatric Disorder

The Veteran contends that he has an acquired psychiatric disorder, to include PTSD and depression, that is related to reported stressors of being in the boiler room when a boiler exploded in June 1969; "body bag duty" in November 1968; experiencing rocket and mortar attacks; and firing on enemy positions.  See, e.g., April 2007 and December 2009 stressor statements; May 2007 psychiatric letter.

The Veteran's STRs show that his September 1967 enlistment examination from his first period of service revealed a clinically normal psychiatric system.  He denied symptoms such as frequent trouble sleeping; frequent or terrifying nightmares; depression or excessive worry; and nervous trouble of any sort.  A May 1968 record shows that he was brought to sick bay because he was too drunk to do anything.  A September 1968 record shows that he had a second degree burn on his left shoulder.  His July 1969 discharge examination from his first period of service again revealed a clinically normal psychiatric system.  His April 1970 entrance examination from his second period of service also revealed a clinically normal psychiatric system.  A September 1970 record shows that the Veteran felt nervous and had anxiety.  His April 1972 discharge examination did not show a clinically abnormal psychiatric system.  There is no indication in his STRs that an acquired psychiatric disorder occurred in service.  They also do not show reported injuries attributable to a boiler explosion.

His personnel records show that the Veteran did not receive any decorations or awards denoting combat.  The records show that the Veteran was stationed on board the USS Arlington from September 1968 to July 1969.  His DD 214s show that his military occupational specialty (MOS) was that of a fireman and that he received a Bronze Star medal during his second period of service.  The Board notes that a Bronze Star Medal is awarded for heroic or meritorious achievement of service, not involving aerial flight in connection with operations against an opposing armed force (see AR 600-8-22)).  
Post-service medical records show that in July 1972, the Veteran was treated for knee pain.  The impression was that the Veteran had a normal knee and he was believed to be a "hysteric or malingerer."  The earliest psychiatric treatment was in September 1996.  Those records show a diagnosis of adjustment disorder with depressed mood.  The Veteran reported increased arguments with his wife; depression secondary to physical problems; and being despondent over marital problems.  None of these records show any reported in-service stressors or a history of psychiatric symptoms dating back to the Veteran's military service.

An August 2006 psychiatric assessment shows that the Veteran reported several occasions where he felt that his life was in jeopardy.  He reported enemy fire when on board ships in service.  The Veteran reported intense pressure and life threatening situations as he was closed down in the boiler room five stories down and the boiler could blow at any time and he would be trapped.  The Veteran was diagnosed with anxiety disorder and PTSD.  The diagnoses were made by a social worker. 

In his April 2007 claim, the Veteran reported that he received the Bronze Star for the boiler room explosion.  In his April 2007 stressor statement, the Veteran reported that the boiler room explosion occurred in June 1969.

A May 2007 letter from the same social worker who diagnosed the Veteran in August 2006 shows that the Veteran reported completing four combat tours in Vietnam and that he was exposed to horrific events including rocket and mortar attacks, firing on enemy positions, and recovering remains of dead and wounded service men.  He reported numerous events of being locked in the boiler room with imminent danger of an explosion in the boiler room.  The Veteran continued to be diagnosed with anxiety disorder and PTSD.  The social worker opined that "due to his experiences in Vietnam, and the resulting fear and helplessness that he experienced, [the Veteran] meets the diagnosis of PTSD."  

An August 2010 response from the National Archives and Records Administration (NARA) shows that there was no reference to a boiler explosion or injury to the crew as the result of any explosion in the deck logs for the month of June 1969 for the USS Arlington.  A September 2010 record from the United States Army and Joint Services Records Research Center (JSRRC) shows that they were unable to concede the Veteran's stressor of the boiler explosion.  The record shows that NARA's response was reviewed.  

Treatment records in January 2011 also reveal a diagnosis of major depressive disorder in addition to PTSD.  One of the January 2011 records shows that the Veteran was noted to be a poor historian.  That same record shows that he reported that his depression started "a long, long time ago."  The Veteran identified the precipitant as his wife's death in 1999 and that he began using alcohol and methamphetamine at that time.  Another January 2011 record shows that the Veteran reported depression precipitated by physical weakness and dependence on others for activities of daily living.  This record shows that the Veteran's chart review revealed that he met the criteria for PTSD based on previous VA treatment records, but not by information reported in that appointment.  

At the Veteran's August 2011 hearing, his representative reported that the boiler explosion occurred in September 1968 and that is how the Veteran incurred a burn to his left shoulder.  August 2011 Hearing Transcript (T.) at 3.  However, the Veteran testified that he could not remember whether the burn on the shoulder was related to the boiler explosion.  Id. at 8.  

Responses from JSRRC in March 2012 show that the Veteran's reported stressors of the boiler explosion and body bag duty in 1968 were not recorded in the USS Arlington's history or deck logs.  

A March 2012 memorandum from the JSRRC coordinator shows that there was a lack of information to corroborate the Veteran's claimed stressors.

The Veteran was afforded a VA examination in February 2014.  The pertinent diagnoses were generalized anxiety disorder and persistent depressive disorder.  The examiner opined that the Veteran's disorders were not of military origin as generalized anxiety symptoms began before joining the military and the persistent depressive symptoms began after the Veteran was discharged from service.  The examiner noted the May 2007 letter showing PTSD, but that the Veteran did not report any of those stressors that day.  The examiner also noted the September 1970 STR and July 1972 post-service record.  The examiner also noted a May 1968 record before the Veteran was on active duty showing that he was "too drunk to do anything," giving evidence that he drank heavily before active duty (which was not consistent with his report of little alcohol consumption before active duty).  The examiner noted that the Veteran did not report the boiler explosion stressor during the examination.  The examiner reported that the Veteran was a poor historian and often gave vague answers.

The examiner opined that the Veteran did not meet the criteria for PTSD as he did not report any qualifying stressors.  The Veteran reported that he was not bothered by any intrusive memories of things that happened in the military and he did not have any distressing dreams or nightmares about such.  The Veteran was opined to meet the criteria for generalized anxiety disorder that was not of military origin.  The Veteran reported that he started worrying a lot about a number of events and activities when he was a teenager before he joined the military and he still worried a great deal about many things today.  The Veteran stated "I've always been a worry wart."  The examiner opined that the Veteran met the criteria for persistent depressive disorder that was not of military origin.  The Veteran explained that he first got depressed after discharge from service because he had "idle hands and not enough to do and the depression never went away after it started, and it got worse when my wife died in 1999 and my back injury didn't help either."  

The Veteran's reported stressors at the examination were being down below on the ship with five flights of stairs above him and not knowing if the boiler would last; and anxiety from an 18 hour flight from Arizona to the Philippines.  The examiner noted that the Veteran did not report any PTSD criterion A stressors, despite anything that he may have reported to others at other points in the past.  The Veteran denied intrusive memories and he denied distressing dreams/nightmares of any military stressors.  The examiner opined that the Veteran's generalized anxiety disorder and persistent depressive disorder were less likely as not related in any way to his military service.  

Based on a review of the evidence, the Board concludes that service connection for an acquired psychiatric disorder, to include PTSD and depression, is not warranted.  Although the evidence shows that the Veteran has been diagnosed with acquired psychiatric disorders, it does not show that any current disorder is related to his military service.

Beginning with PTSD, the Veteran does not have any verified in-service stressors.  As discussed above, JSRRC was unable to verify the reported stressors of a boiler explosion and "body bag duty" in 1968.  Although the Veteran reported that he received the Bronze Star for the boiler room explosion, such was awarded during his second period of active duty which began in 1970; he has reported that the explosion occurred in either 1968 or 1969.  The Veteran did not provide any information to allow for the verification of other reported stressors such as enemy fire and rocket and mortar attacks.  While the Bronze Star is indicative of heroic or meritorious achievement of service, it does not indicate combat.  Moreover, the Veteran did not report any of these stressors to the February 2014 examiner.  The Veteran's reported stressors at the February 2014 examination were opined to not meet criterion A for a diagnosis of PTSD by the examiner.  In this case, the evidence fails to show a confirmed in-service stressor.

In finding that the Veteran does not have a verified stressor, the Board has considered the amendment in cases of fear of hostile military activity.  However, the only record ascribing PTSD to such stressor is the May 2007 letter from a social worker.  The regulation requires that such diagnosis based on that stressor must be by a physician or psychologist.  In this case, no VA or VA contracted physician or psychologist has provided any opinion relating PTSD to a fear of hostile military activity.  As such, the Board concludes that the Veteran does not have a verified in-service stressor.  Without a verified stressor, service connection for PTSD cannot be granted.

As for other psychiatric disorders, the evidence fails to show a nexus to the Veteran's military service.  Initially, although the February 2014 examiner opined that the Veteran's generalized anxiety disorder existed prior to service, as the Veteran's entrance examinations for both periods of service revealed a clinically normal psychiatric system, the Board finds that clear and unmistakable evidence to rebut the presumption of soundness has not been presented.  Therefore, the Veteran is presumed to have been in sound psychiatric condition when he entered both periods of active duty.

In this case, the evidence fails to show that a current psychiatric disorder had its onset in service or is related to an event, injury or disease in service.  Although the Veteran's STRs showed anxiety in September 1970, the evidence fails to show that such complaint was a manifestation of a current chronic disability.  The Veteran's STRs after September 1970 fail to show any other psychiatric complaints.  As noted above, the Veteran's April 1972 separation examination did not show any psychiatric disorder.  No medical professional has provided any such opinion indicating that the onset of a current psychiatric disorder began during either period of the Veteran's military service or is otherwise related to his military service.  In this regard, although the May 2007 letter from the social worker shows that the Veteran reported his claimed service stressors and was diagnosed with anxiety in addition to PTSD, the letter only indicates that the Veteran's PTSD was related to his military service.  No opinion pertaining to the anxiety was provided, while the social worker specifically provided an opinion relating the Veteran's PTSD to his military service.  There are no opinions relating the Veteran's anxiety to his military service.  

The Board's finding that an acquired psychiatric disorder did not begin in service and is not related to service is supported by the evidence showing that psychiatric disorders are due to post-service events.  For example, the September 1996 records showing a diagnosis of adjustment disorder with depressed mood all show that the Veteran reported increased arguments with his wife; depression secondary to physical problems; and being despondent over marital problems.  None of these records show any reported in-service events, injuries or diseases, or a history of psychiatric symptoms dating back to the Veteran's military service.  Additionally, records dated in January 2011 show that the Veteran identified the precipitant of his depression as his wife's death in 1999, and that he reported depression precipitated by physical weakness and dependence on others for activities of daily living.  Furthermore, the Veteran reported to the February 2014 examiner that he first got depressed after discharge from service because he had "idle hands and not enough to do and the depression never went away after it started, and it got worse when my wife died in 1999 and my back injury didn't help either."  After examining the Veteran and reviewing the evidence, the examiner provided a negative nexus opinion regarding the Veteran's depression.  In this case, the evidence fails to show that the Veteran's depression is related to his military service; rather, it shows that it began after service due to the post-service events discussed above such as marital problems, his wife's death, and physical problems.

Here, the first evidence of a psychiatric disorder was in 1996.  Although the Veteran was reported to be a hysteric or malingerer in July 1972, such record pertained to left knee complaints and there is no indication that the Veteran had an acquired psychiatric disorder at that time.  The Court has indicated that normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition).  See also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).  Thus, the lack of any evidence of psychiatric complaints, symptoms, or findings for over two decades between the Veteran's military service and the first evidence of a psychiatric disorder tends to show that a psychiatric disorder did not have its onset in service or for many years thereafter.

The claims folder contains no competent and probative evidence of an acquired psychiatric disorder being associated with the Veteran's active duty.  Without competent and probative evidence of an association between an acquired psychiatric disorder, to include PTSD and depression, and his active duty, service connection for an acquired psychiatric disorder, to include PTSD and depression, is not warranted.
Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), as to the specific issue in this case, the etiology of an acquired psychiatric disorder, to include PTSD and depression, falls outside the realm of common knowledge of a lay person.  See Jandreau at 1377 n.4 (lay persons not competent to diagnose cancer).  The Veteran's own assertions as to etiology have no probative value.

Without competent and credible evidence of an association between an acquired psychiatric disorder, to include PTSD and depression, and the Veteran's active duty, service connection for an acquired psychiatric disorder, to include PTSD and depression, is not warranted.  Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for an acquired psychiatric disorder, to include PTSD and depression.  As the preponderance of the evidence is against this issue, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depression, is denied.  See 38 U.S.C.A §5107 (West 2002 & Supp. 2013).  

	2.  Dental Condition

The Veteran contends that he has a dental condition that is related to his military service, to include being secondary to an acquired psychiatric disorder.  Specifically, he contends that he self-medicated for his psychiatric disorder by using drugs, which ruined his teeth.  See, e.g., April 2007 claim.  As the Board has determined that service connection for an acquired psychiatric disorder is not warranted, it will not address the Veteran's secondary service connection claim.  

Service connection for compensation purposes can only be established for certain types of dental and oral conditions listed under 38 C.F.R. § 4.150 (2013), such as impairment of the mandible, loss of a portion of the ramus and loss of a portion of the maxilla.  Compensation is available for loss of teeth only if due to loss of substance of the body of the maxilla or mandible.  See Simmington v. West, 11 Vet. App. 41 (1998).  For loss of teeth, bone loss through trauma or disease such as to osteomyelitis must be shown for purposes of compensability.  The loss of the alveolar process as a result of periodontal disease is not considered disabling. 38 C.F.R. § 4.150, Diagnostic Code 9913, Note (2013).

A review of the Veteran's STRs shows no treatment for, or diagnosis of, a dental disorder.  His September 1967 entrance examination did not show any missing teeth.  In his report of medical history, he denied symptoms such as severe tooth or gum trouble.  His July 1969 discharge examination and April 1970 entrance examination show that he was missing teeth numbers 3, 16, and 19; the July 1969 examination also shows that tooth number 30 was restorable.  His April 1972 separation examination shows that teeth numbers 3, 16, and 17 were missing.  There is no indication in the Veteran's STRs that he incurred any event, injury or disease to his teeth, gums or mouth in service.  Indeed, the Veteran has not reported any in-service event, injury or disease; rather, he has contended that drug use affected his teeth.

Post-service medical records do not show dental treatment.  A November 2010 treatment record shows that the Veteran's teeth were all gone and that he wore dentures.  None of the Veteran's treatment records indicate that he reported an in-service event, injury or disease, nor did he relate the loss of teeth to his military service.  Furthermore, none of his records contain any medical opinion relating a dental disorder to his military service.

Based on a review of the evidence, the Board concludes that service connection for a dental condition for compensation purposes is not warranted.  The evidence does not support a finding that the Veteran has been diagnosed with any of the dental and oral conditions listed in 38 C.F.R. § 4.150.  Furthermore, the evidence fails to show the in-service incurrence or aggravation of an event, injury or disease to his mouth, teeth or gums actually occurred.  In reaching this conclusion, the Veteran himself has not actually reported incurring dental trauma in service.  Rather, in his claim, he reported that his dental problems were due to drug use with which he self-medicated his psychiatric disorder.  The Veteran's STRs do not show the incurrence of any in-service dental trauma.  Although his STRs reflect missing teeth, they fail to show that he incurred dental trauma in service.  In this case, the contemporaneous service records, the Veteran's post-service statements and post-service treatment records all fail to show that he incurred dental trauma in service.  Therefore, the evidence does not support a finding that the in-service incurrence or aggravation of dental trauma actually occurred.

Absent in-service dental trauma to the maxilla (upper jaw bone) or mandible (lower jaw bone), or of any other impairment involving the mandible, ramus, or maxilla, there is no nexus evidence to support a finding of service connection.  Without a demonstration of dental trauma, service connection may not be considered for compensation.

Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for a dental condition for compensation purposes.  As the preponderance of the evidence is against this issue, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for a dental condition for compensation purposes is denied.  See 38 U.S.C.A §5107.


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depression, is denied.

Entitlement to service connection for a dental condition for compensation purposes, to include as secondary to an acquired psychiatric disorder, is denied.



____________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


